t c memo united_states tax_court sunshine residential trust robert hogue trustee petitioner v commissioner of internal revenue respondent docket no filed date robert hogue pro_se jeremy l mcpherson for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure - - opinion of the special_trial_judge armen special_trial_judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction ’ respondent maintains that the petition was not filed by a trustee authorized to bring suit on behalf of sunshine residential trust sunshine residential as discussed in detail below we shall grant respondent’s motion and dismiss this case for lack of jurisdiction background a notice_of_deficiency respondent issued a notice_of_deficiency to sunshine residential determining a deficiency in an addition to anda penalty on its federal_income_tax as follows accuracy-related addition_to_tax penalty year deficiency sec_6651 a sec_6662 a dollar_figure dollar_figure dollar_figure this case was consolidated for hearing with three related cases in which robert hogue also filed petitions purportedly as trustee on behalf of various so-called trusts see residential mgmt servs trust v commissioner tcmemo_2003_56 rancho residential servs trust v commissioner tcmemo_2003_57 home health servs trust v commissioner tcmemo_2003_58 use of the terms trust and trustee and their derivatives is intended for narrative convenience only thus no inference should be drawn from our use of such terms regarding any legal status or relationship the deficiency in income_tax is based on the disallowance of deductions claimed by sunshine residential on schedule c profit or loss from business in this regard respondent determined that the deductions are disallowed because you failed to establish the amount if any that was paid during the taxable_year for ordinary and necessary business_expenses and you failed to establish the cost or other basis of the property claimed to have been used in business b petition the court subsequently received and filed a petition for redetermination challenging the notice_of_deficiency the petition was signed by robert hogue as sunshine residential’s purported trustee paragraph of the petition which sets forth the bases on which the notice_of_deficiency is challenged alleges as follows the statutory_notice_of_deficiency was issued to petitioner claiming petitioner had unreported income petitioner denies having any unreported income attached to the notice_of_deficiency irs form 4549-a income_tax examination changes line states total corrected tax_liability petitioner denies having a tax_liability respondent has failed to provide the petitioners sic with the usc title_26 taxing statute that applies respondent has failed to provide the petitioners sic with certified assessment information as per internal revenue regulation respondent has failed to identify the individual who will certify to the tax adjustments the sunshine residential’s principal_place_of_business was in california at the time that the petition was filed with the court determination was based on petitioner claims the notice_of_deficiency the claimed tax_liability and the claimed unreported income are all based on unfounded and hearsay evidence no examination of books_and_records has been done so we are presuming this is a naked assessment there can be no meaningful administrative hearing until respondent provides petitioner with certified evidence to support the notice_of_deficiency and the claimed tax_liability c respondent’s motion respondent filed a motion to dismiss for lack of jurisdiction in the motion respondent asserts that this case should be dismissed for lack of jurisdiction on the ground that the petition was not filed by a trustee authorized to bring suit on behalf of the trust upon the filing of respondent’s motion to dismiss the court issued an order directing sunshine residential to file an objection if any to respondent’s motion taking into account rule and to attach to the objection a copy of the trust instrument or other documentation showing that the petition was filed by a fiduciary legally entitled to institute a case on behalf of sunshine residential the court subsequently extended the time within which the objection was to be filed d robert hogue’s objection ultimately the court received an objection which was signed by robert hogue to respondent’s motion to dismiss paragraph of the objection states --- - robert hogue presented a_trust instrument for the court which 1s a contractual contract trust based on common_law the united_states constitution article one section mr hogue also presented notarized documentation to the court to show his acceptance of trusteeship as well as further documentation such as form_56 fiduciary signature card showing robert hogue as wet signature on bank account at best this site is frivolous and without merit the court is trying to mislead the petitioner in this court action robert hogue is the only person who can represent the trust his description as trustee for sunshine residential trust is well established in his everyday work as trustee attached to the objection are copies of inter alia a purported trust instrument dated date and a document entitled trustee resignation appointment of successor-trustee dated date appointment document the purported trust instrument provides in pertinent part as follows the same purported trust instrument and appointment document were both submitted to the court by robert hogue in sunshine trust v commissioner docket no involving the tax_year which was dismissed on the ground that robert hogue was not a proper person authorized to petition the court on behalf of the trust likewise with the exception of the name of the so-called trust the appointment document is identical to the appointment document submitted to the court by robert hogue in numerous cases before this court that were dismissed on the ground that robert hogue was not a proper person authorized to petition the court on behalf of the trust see rancho residential facility trust v commissioner docket no residential mgmt servs trust v commissioner docket no o00 home health servs trust v commissioner docket no sunshine trust v commissioner supra residential mgmt servs trust v commissioner tcmemo_2001_297 cases cited supra n declaration of irrevocable_trust this declaration of irrevocable_trust is created thi sec_15th day of date between contract administrators trust of v settlor and american financial services washington d c with mailing address of washington d c jeffery williams and douglas carpa officers sic hereinafter called the trustees who are legal entities holding full title not as individuals hilt sic collectively as the board under the name of sunshine residential facility brighth x a successor-trustee may be appointed by the current trustee or trustees a court of competent jurisdiction or by consensus with the and sic beneficiaries if the first trustee resigns with days notice ninth the trustee by joining in the execution of this agreement hereby signifies acceptance of this trust in witness whereof the parties hereto have executed this agreement the day and year first above written s s contract administrators american financial trust settlor enrique services trust almodovar first trustee jeffery williams trust officer emphasis added although the instrument identifies a jeffery williams anda douglas carpa as the trustees only jeffery williams purportedly executed the document accepting his appointment on the record indicates that sunshine residential facility sunshine residential facility trust and sunshine residential trust are one and the same - behalf of american financial services as a trustee for sunshine residential in contrast there is nothing in the document or otherwise in the record demonstrating that douglas carpa purported to accept his appointment on behalf of american financial services as a trustee for sunshine residential the purported resignation document provides in pertinent part as follows to all persons be it known that douglas j carpa trust officer for american common trust ’ tenders his resignation on behalf of american common trust as trustee for sunshine residential facility trust my final act as trustee is to appoint the successor- trustee s he shall be mr bob hogue on date douglas j carpa purportedly executed this instrument in his capacity as resigning trustee for american common trust eb hearing on respondent’s motion this matter was called for hearing at the court’s trial session in san francisco california counsel for respondent appeared at the hearing and offered argument and evidence in support of respondent’s motion to dismiss robert hogue appeared pro_se purportedly on behalf of sunshine residential the only evidence he offered was his naked assertion that he is entitled to appear on behalf of sunshine ’ american common trust whose home situs is reputedly in the republic of panama is not otherwise identified in the record --- - residential because he was appointed successor trustee by douglas carpa the purported resigning trustee on date discussion according to respondent sunshine residential failed to show that robert hogue is its duly appointed trustee respondent asserts that as a result no valid petition has been filed and the court must dismiss this case for lack of jurisdiction we agree it is well established that the taxpayer has the burden of affirmatively establishing all facts giving rise to the court’s jurisdiction see patz trust v commissioner 69_tc_497 65_tc_346 35_tc_177 27_tc_837 furthermore unless the petition is filed by the taxpayer or by someone lawfully authorized to act on the taxpayer’s behalf we are without jurisdiction see fehrs v commissioner supra pincite rule a requires that a case be brought by and in the name of the person against whom the commissioner determined the deficiency or by and with the full descriptive name of the fiduciary entitled to institute a case on behalf of such person see rule a rule c states that the capacity of a fiduciary or other representative to litigate in the court shall --- - be determined in accordance with the law of the jurisdiction from which such person's authority is derived however robert hogue failed to provide the court with documentary_evidence necessary to support his contention that he is vested with authority to institute this action on behalf of sunshine residential under the law of any relevant jurisdiction as previously discussed sunshine residential presented the court with a purported trust instrument dated date the preamble of the purported trust instrument identifies a jeffery williams and a douglas carpa as trustees further paragraph ninth of the purported trust instrument explicitly requires the trustees to execute the purported trust instrument accepting their appointment on behalf of american financial services as trustees for sunshine residential however only jeffery williams executed the purported trust instrument accepting his appointment on behalf of american financial services as a trustee for sunshine residential in contrast douglas carpa did not execute the purported trust instrument accepting his appointment on behalf of american financial services as a trustee for sunshine residential therefore douglas carpa is not a trustee for sunshine residential accordingly douglas carpa’s purported appointment in his capacity as the resigning trustee for american common trust of robert hogue as successor trustee for sunshine residential must -- - fail see bella vista chiropractic trust v commissioner tcmemo_2003_8 in the absence of any persuasive basis for concluding that robert hogue was duly appointed trustee for sunshine residential we shall dismiss this case for lack of jurisdiction consistent with respondent’s motion all of the arguments and contentions that have not been analyzed herein have been considered but do not require any further discussion in order to give effect to the foregoing an order of dismissal for lack of jurisdiction will be entered robert hogue is no stranger to this court and has filed numerous petitions with the court on behalf of various so-called trusts as is the case here those petitions were dismissed on the ground that they were not filed by a proper party see residential mgmt servs trust v commissioner tcmemo_2003_ rancho residential servs trust v commissioner tcmemo_2003_57 home health servs trust v commissioner tcmemo_2003_58 and cases cited therein at n
